UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7577


ALISON LEVON BOYD,

                Plaintiff - Appellant,

          v.

CITY OF GREENSBORO, Employer of Defendants; GREENSBORO CITY
COMMISSIONER, Police Officer; RYAN H. COGGINS, Officer; OFFICER
CHRISTOPHER COTTONARO, Police Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   Malcolm J. Howard,
Senior District Judge. (1:11-cv-00505-MJH-PTS)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alison Levon Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alison    Levon    Boyd    appeals   a    district    court      order

adopting the magistrate judge’s report and recommendation and

dismissing     his     civil    rights   complaint     pursuant    to    28   U.S.C.

§ 1915A(b)(1) (2006) for failing to state a claim.

              We agree with the district court that Boyd failed to

state a claim, although we do so upon alternate grounds.                           With

regard to Boyd’s claim that the strip search violated his Fourth

Amendment rights, we note that during the criminal proceedings

the district court found that Boyd consented to the search.                          He

is precluded from rearguing this claim.                 Boyd also claims that

local police took his wallet, some documents and $2100 in cash

without due process.             We conclude that this claim must fail

because North Carolina has adequate                post-deprivation remedies

that are available to Boyd.

              Accordingly, we affirm.          We deny Boyd’s motion for a

default judgment.         We dispense with oral argument because the

facts   and    legal    contentions      are   adequately   presented         in    the

materials     before     the    court    and   argument   would    not    aid       the

decisional process.

                                                                          AFFIRMED




                                          2